 
Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) dated October 7, 2008 and
effective as of October 1, 2008, is by and among TR Energy, Inc., a Nevada
corporation, whose address is P.O. Box 2033, Tyler, Texas 75710, as “Seller,”
and Pegasi Energy Resources Corp., a Nevada corporation, whose address is P. O.
Box 2033, Tyler, TX  75710-2033, as “Buyer.”
 
WHEREAS, Seller owns 30% and Buyer owns 70% of the working interest in certain
oil and gas properties including oil and gas leases, pipeline rights-of-way and
surface easements, and a saltwater disposal facility located in Marion and Cass
Counties, Texas, all as more particularly described in Exhibits “A”, “B”, and
“C” attached hereto (collectively, the “Assets”);
 
WHEREAS, Michael Neufeld and William Sudderth, Buyer’s Chief Executive Officer
and Executive Vice President, respectively, are the sole owners of Seller; and
 
WHEREAS, Buyer desires to increase its ownership in the Assets to 80% by buying
from Seller a portion of its share in the Assets;
 
NOW THEREFORE, in consideration of the mutual covenants, conditions and
considerations provided below, Buyer and Seller agree as follows:
 
A.           The Properties.  Seller shall assign and convey to Buyer a 10%
interest (the “Transferred Interest”) in and to the following, all of which are
collectively referred to in this Agreement as (the "Properties"):
 
1.
10% right, title, and interest in and to the lands, oil and gas leases and
leasehold interests of Assignee (sometimes hereinafter collectively referred to
as the "Leases") as outlined in Exhibit “A”, as well as 10% right, title, and
interest in the equipment, materials, personal property, fixtures and
improvements associated with the Leases.

 
2.  
10% right, title, and interest in the assets of TR Rodessa, Inc., including, but
not limited to, the pipe and associated compressor stations and production
equipment associated with the Pipeline Rights-of-Way and Surface Agreements
outlined in Exhibit “B”.



3.  
10% right, title, and interest in the Saltwater Disposal Facility known as 59
Disposal, Inc, as described in Exhibit “C”; and 10%  right, title, and interest
in all equipment, both surface and subsurface, appurtenant thereto or used  in
connection with the disposal of saltwater and other water from production or any
other oilfield related activities.



 
B.           Purchase Price.   Four million two hundred thousand (4,200,000)
shares of common stock of the Buyer (the "Purchase Price") to be issued at time
of Closing.
 
 
1

--------------------------------------------------------------------------------

 


 
C.           Representations and Warranties.
 
a.           Authorization.  Seller has all requisite power, authority and legal
capacity to execute and deliver this Agreement, and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by the Seller in connection with the consummation of the transactions
contemplated by this Agreement. This Agreement constitutes the legal, valid, and
binding obligation of Seller enforceable in accordance with its terms, except to
the extent limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application related to the enforcement of
creditors’ rights generally and (b) general principles of equity, and except
that enforcement of rights to indemnification contained herein may be limited by
applicable federal or state laws or the public policy underlying such laws,
regardless of whether enforcement is considered in a proceeding in equity or at
law.
 
b.           No Conflict.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under any provision of any mortgage, indenture, lease or other agreement
or instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or his
properties or assets.  Neither the execution and delivery of this Agreement by
Seller, nor the consummation of the transaction contemplated hereby, will result
in the imposition of any security interest upon the Transferred Interest.
 
c           Litigation and Claims.  No claim, demand, filing, cause of action,
administrative proceeding, lawsuit, or other litigation is pending, or to the
best knowledge of Seller, threatened, that could now or later adversely affect
the ownership or operation of any of the Properties, other than proceedings
relating to the industry generally and to which Seller is not a named party.  No
written or oral notice from any governmental agency or any other person has been
received by Seller:  (a) claiming any violation or repudiation of all or any
part of the Properties or any violation of any law or any environmental,
conservation or other ordinance, code, rule or regulation; or, (b) require or
calling attention to the need for any work, repairs, construction, alterations,
or installations on or in connection with the Properties, with which Seller has
not complied.
 


 
D.           Closing.  The sale and purchase of the Properties (the "Closing")
shall be on or before October 15, 2008 at Seller's offices in Tyler, Texas, or
such other place as Buyer and Seller shall mutually agree.  The closing is
subject to final due diligence by the Buyer which due diligence must be
completed on or before October 13, 2008.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
E.           Indemnity.  Seller shall indemnify and hold Buyer, its directors,
officers, employees, and agents harmless from and against any and all liability,
liens, demands, judgments, suits, and claims of any kind or character arising
out of, in connection with, or resulting from Seller's (i) ownership of the
Properties, for all periods prior to the Effective Date and (ii) breach of any
of Seller’s representations and warranties made herein.  Seller shall remain
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests and any retroactive payments, refunds, or
penalties to any party or entity, insofar as any claims relate to periods of
time prior to the Effective Date.
 
Buyer shall indemnify and hold Seller harmless from and against any and all
liability, liens, demands, judgments, suits, and claims of any kind or character
arising out of, in connection with, or resulting from Buyer's ownership of the
Properties, for periods from and after the Effective Date.  Buyer shall be
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests, and any retroactive payments, refunds, or
penalties to any party or entity as such claims relate to periods from and after
the Effective Date.
 
Buyer and Seller shall have the right to participate in the defense of any suit
in which one of them may be a party without relieving the other party of the
obligation to defend the suit.
 
F.  Apportionment of Tax Liability.  Ad valorem taxes for 2008 shall be prorated
on a daily basis, with Buyer liable for the portion allocated to the period on
and after the Closing Date and Seller liable for the portion allocated to the
period before the Closing Date.  If the amount of such taxes for part, or all,
of the Assets is not available on the Closing Date, proration of taxes shall be
made on the basis of the best current information available, with a subsequent
cash adjustment of such proration to be made between Seller and Buyer when
actual tax figures are available. All Taxes based on or attributable to the
ownership of, or based on production of hydrocarbons, other than ad valorem
taxes, shall be deemed attributable to the period during which the hydrocarbons
are produced.  All Taxes imposed on or with respect to the Assets shall be
prorated between Buyer and Seller as of the Effective Date, September 1,
2008.  The apportionment of Taxes between the Parties shall take place in the
Preliminary Settlement Statement and Final Settlement Statement, using estimates
of such Taxes if actual numbers are not available.  
 
G.           Warranty:                                Except for the
representations in Sections D and E above, this Purchase and Sale Agreement is
executed, delivered, and accepted without any representation, warranty or
covenant of title of any kind or nature, either express, implied or
statutory.  The interests are being conveyed and assigned to and accepted by the
Buyer in their “As is, Where is” condition and state of repair, and with any
faults and defects.
 
H.           Complete Agreement.  This Agreement constitutes the complete
agreement between the parties regarding the purchase and sale of the
Properties.  Where applicable, all of the terms of this Agreement shall survive
the Closing.
 


 
 
3

--------------------------------------------------------------------------------

 


 

  SELLER           TR ENERGY, INC.          
 
By:
/s/        By: W.L. Sudderth       Title: Vice President          

 
 

  BUYER           PEGASI ENERGY RESOURCES CORP.          
 
 
        By: Richard A, Lindermanis       Title: Sr. VP and CFO          


 
 
 
 
4
 